206 P.3d 1211 (2009)
228 Or. App. 229
In the Matter of L.B., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
L.B., Appellant.
080869061; A140093.
Court of Appeals of Oregon.
Submitted April 3, 2009.
Decided April 29, 2009.
Liza Langford, Portland, filed the brief for appellant.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Kailana Piimauna, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
The trial court entered a judgment of involuntary commitment based on its finding that appellant suffers from a mental disorder that renders her unable to meet her basic needs. On appeal, appellant argues that the *1212 record lacks sufficient evidence to support the trial court's findings. The state concedes the insufficiency of the evidence. On de novo review, we agree that the evidence is insufficient.
Reversed.